DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As currently claimed, the claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, 12, 13, 20, 21, 23, 24, 31, 37, 39, 41, 47, 50, 52, 59 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020042581 A1 to Cervi.
Regarding Claims 1 and 64, Cervi discloses a bone biopsy system comprising inter alia: 
a cutting assembly (1, 2, 3) comprising:
a cutting cannula (3) that defines a lumen (1); and 
The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end), the first hub (6) comprising a first connection interface (6) (Fig. 1A);
an insert assembly (6, 17, 19, 20) comprising:
an elongated insert (17) sized to be received within the lumen of the cutting cannula (3) (Fig. 1B); and 
a second hub (19, 20) attached to the elongated insert, the second hub comprising a driver connector (20) and further comprising a second connection interface (19) configured to cooperate with the first connection interface (6) to rotationally lock the second hub relative to the first hub ([0058] … drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet); and
a manual handle (7) coupled to or couplable with the first hub (2) ([0044] the handle [2] has laterally extending wings 7 to assist in inserting the cannula into tissue) so as to be rotationally locked relative to the first hub (Figs. 1B and 1C), 
the bone biopsy system being selectively convertible from a power drilling configuration to a manual coring configuration ([0064] In about 10% of cases it is difficult to manually core the bone and if substantial resistance is encountered, the motor drive can be attached as shown in FIG. 7D. In all cases, however, it is preferable to start coring the bone marrow manually.);
wherein, when the bone biopsy system is in the power drilling configuration: 
the insert assembly (6, 17, 19, 20) is coupled with the cutting assembly (1, 2, 3) such that the elongated insert (17) is received within the lumen (1) of the cutting cannula (3) ([0058] Optionally the biopsy needle may be provided with a removable motor drive coupling 17, as shown in FIGS. 1B, 3A, 4A and 4B, 6C and 6D, 7D and 8C. This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive.), the first (6) and second connection interfaces (19) cooperate to rotationally lock the second hub (19, 20) relative to the first hub (2) ([0058] This coupling comprises a shaft which fits within the cannula lumen, a drive portion 19 and a connecting portion 20 for connecting a motor drive. In the illustrated embodiment drive portion 19 is a hexagonal formation which seats in the same hexagonal aperture in recess 6 as the stylet.), and 
the driver connector (20) is couplable to a powered driver (27) to permit the powered driver to rotate the insert assembly and the cutting assembly in unison ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.) ([0062] In a preferred embodiment the motor drive rotates the whole biopsy needle, that is both the cannula and the handle.), and 
wherein, when the bone biopsy system is in the manual coring configuration 
the insert assembly (6, 17, 19, 20) is decoupled from the cutting assembly ([0030] Preferably the motor drive coupling means is a detachable accessory so that it can be supplied separately, for use as and when required.) and the handle (7) is coupled with the first hub (2) to permit manual rotation of the cutting assembly ([0044] The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end. The handle has laterally extending wings 7 to assist in inserting the cannula into tissue, particularly bone marrow tissue, which is to be sampled.).
Regarding Claim 4, Cervi discloses wherein the handle comprises a third connection interface (14) that is configured to cooperate with the first connection interface (6) of the first hub to rotationally lock the handle relative to the first hub ([0055] The head 16 is preferably sized to frictionally engage with the recess in the handle; it has a hexagonal base 14 which engages with a corresponding hexagonal aperture in recess 6.).
Regarding Claim 9, Cervi discloses an extraction assembly (13, 14, 16) configured to couple with the cutting assembly cutting assembly (1, 2, 3), wherein the extraction assembly comprises the handle (16).
Regarding Claim 10, Cervi discloses wherein the extraction assembly comprises an extraction cannula (13) attached to the handle (16), the extraction cannula being configured to be received within the lumen of the cutting cannula (Fig. 1C)
Regarding Claim 12, Cervi discloses wherein the handle is permanently attached to the first hub (Fig. 2B).  
Regarding Claim 13, Cervi discloses wherein the first connection interface (6) comprises a medical connector (5) configured to couple with a medical device for aspiration through the cutting cannula (element 5 is capable of receiving a medical device, such as a suction apparatus, which could be connected to element 5 to provide aspiration through element 1).  

Regarding Claim 21, Cervi discloses wherein the cutting cannula comprises a tubular member having a plurality of cutting teeth at a distal tip thereof (Figs. 5D-5H). 
Regarding Claim 23, Cervi discloses wherein the elongated insert comprises an obturator (17 has a shaft that is insertable in lumen 1, as set forth in [0059], and under BRI an obturator is a shaft, therefore 17 is an obturator).
Regarding Claim 24, Cervi discloses wherein the cutting cannula comprises a needle ([0044] Referring to FIGS. 1, 2, and 8, these show a biopsy needle in accordance with one embodiment of the invention. The biopsy needle has a handle 2 at one end and a tissue sampling tube or cannula 3 at the other end.)
Regarding Claims 31, Cervi discloses further comprising the powered driver unison ([0060] The motor drive connecting portion 20 is chosen to suit the motor drive employed and, in the illustrated example, comprises a hexagonal stub. The motor drive 27 may be constructed or adapted specifically to suit its intended purpose, but conveniently a suitable motor drive can be provided by an electric screw driver.).
Regarding Claim 37, Cervi discloses wherein the first connection interface (6) comprises a medical connector (5) configured to couple with a medical device for aspiration through the cutting cannula (element 5 is capable of receiving a medical device, such as a suction apparatus, which could be connected to element 5 to provide aspiration through element 1).  

Regarding Claim 41, Cervi discloses wherein the cutting cannula (3) comprises a constriction (9 and/or 3A in Fig. 5E) at a distal end thereof that reduces an inner diameter of the cutting cannula relative to more proximal regions of the cutting cannula. 
Regarding Claim 47, Cervi discloses an extraction assembly (13, 14, 16) that comprises an extraction cannula (13) sized to be received within the lumen of the cutting cannula (Fig. 1C).
Regarding Claim 50, Cervi discloses wherein the bone biopsy system is convertible from the manual coring configuration to an extraction configuration in which the extraction cannula is advanced into the cutting cannula. ([0055] The biopsy needle is provided with a removable stylet 13, as shown in FIG. 3B, FIGS. 5A and 5B, FIGS. 6A and 6F and FIG. 8B. (FIG. 1D shows the head 16 of the stylet when inserted in handle 2).)
Regarding Claim 52, Cervi discloses a manual driver (22) configured to selectively couple with the manual handle (Fig. 2C). 
Regarding Claim 59, Cervi discloses wherein the first hub comprises a plurality of wings that extend laterally away from a longitudinal axis of the cutting cannula, the plurality of wings being configured for gripping by a user to assist in removing the The handle has laterally extending wings 7 to assist in inserting the cannula into tissue, particularly bone marrow tissue, which is to be sampled.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi.
Regarding Claim 2, Cervi discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the handle (7) is configured to be selectively coupled to and selectively decoupled from the first hub (2). However, it would have been an obvious matter of design choice to one skilled in the art at the time the 
Regarding Claim 25, Cervi discloses wherein a distal end of the elongated insert extends past a distal tip of the cutting cannula when the bone biopsy system is in the power drilling configuration (in an alternative interpretation of Claim 1, the cutting cannula is lower portion 8, and the elongate insert extends past the a distal tip of element 8, because the elongate insert extends into element 9, see [0059]).

Claims 46, 48 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi in view of US 20130131548 A1 to McGhie et al. (hereinafter, McGhie).
	Regarding Claims 46, 48 and 74, Cervi discloses wherein the handle comprises a third connection interface and hub (13, 14, 16) and third interface hub that is configured to cooperate with the first connection interface (6) of the first hub to rotationally lock the handle relative to the first hub to ([0055] The head 16 is preferably sized to frictionally engage with the recess in the handle; it has a hexagonal base 14 which engages with a corresponding hexagonal aperture in recess 6.). Cervi discloses  the claimed invention as set forth and cited above except for expressly disclosing an extraction cannula configured to receive a marrow sample  that comprises a plurality of resilient gripping arms at a distal end thereof, wherein a proximal end of the constriction comprises a chamfered surface configured to deflect the gripping arms inward as the .

Claims 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervi in view of US 20180125465 A1 to Muse et al. (hereinafter, Muse).
Regarding Claim 58, Cervi discloses the claimed invention as set forth and cited above except for expressly disclosing a safety shield configured to automatically attach to a distal end of the elongated insert when the elongated insert is withdrawn from the cutting assembly. However, Muse teaches a safety shield (105) configured to automatically attach to a distal end of the elongated insert when the elongated insert is withdrawn from the cutting assembly ([0040]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the elongated 
Regarding Claim 60, Cervi discloses coupling the insert assembly with the cutting assembly; coupling a powered driver to the insert assembly; actuating the powered driver to drill the cutting assembly through the cortical layer of a bone; and decoupling the insert assembly from the cutting assembly while the cutting assembly extends through the cortical layer of the bone (see entire document of Cervi). Cervi discloses the claimed invention as set forth and cited above except for explicit instructions of the coupling steps as set forth in Claim 60. One having an ordinary skill in the art at the time the invention was filed would have found it obvious provide such instructions, as providing instructions to use medical devices would have been notoriously obvious, and also, all instructions and manners of coupling are explicitly disclosed in the Cervi document. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791